DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: the limitation “the plurality of screw receiving openings are located along the length of the head” is already present in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the top leg" in line 2 and “the nail head” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larche et al. (FR 2 948 555 A1).
Claim 8. Larche et al. disclose a surgical nail device comprising a flexible nail (see Fig. 1 inset) adapted to be inserted into a bone, the flexible nail comprises an elongated cannulated body having a head portion (see Fig. 1 inset) and a distal tip portion (see Fig. 1 inset); and a fixation bracket (see Fig. 1 inset) attached to the nail adapted to enable soft tissue to be anchored securely to the bone, a plurality of screw receiving openings (see Fig. 1 inset) are located along the length of the nail (Figs. 1-5).
Claim 9. Larche et al. disclose wherein a connector (see Fig. 1 inset) is provided between a lower surface of the top leg (see Fig. 1 inset) and an end of the nail head (see Fig. 1 inset), wherein the nail head is secured to the fixation bracket (Figs. 1-5).


[AltContent: textbox (Fixation Bracket)][AltContent: textbox (Lower Surface
of Top Leg)][AltContent: textbox (End of Nail Head)][AltContent: textbox (Connector)]\\









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Larche et al. (FR 2 948 555 A1) in view of Shah (US 5,443,466 A).
Larche et al. fail to disclose wherein the nail is made from a titanium alloy material (claim 10).
	Shah teaches that a nail (nail 65) is preferably made from a titanium alloy as such a material has the requisite strength, durability, and compatibility characteristics necessary for an implant for bone (Fig. 1; col. 4, ll. 43-47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nail of Larche et al. such that it is made from a titanium alloy material (claim 10), as suggested by Shah, as such a material has the requisite strength, durability, and compatibility characteristics necessary for an implant for bone.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Larche et al. (FR 2 948 555 A1) in view of Orbay et al. (US 2006/0189987 A1) and Massaad (FR 2 781 360 A1).
Claim 1. Larche et al. disclose a surgical nail device, comprising a flexible nail (see Fig. 1 inset) adapted to be inserted into a medullary canal of a bone, the nail having an elongated distal tip body (see Fig. 1 inset) and a proximal head (see Fig. 1 inset), a longitudinal axis of the elongated body being at an acute angle (see Fig. 1 inset) relative to a longitudinal axis of the head, the elongated body being sized such that a top of the head is substantially flush with an entry opening in the bone when the nail is inserted into the medullary canal during use, wherein a plurality of screw receiving openings (see Fig. 1 inset) are located along the length of the head; and a fixation bracket (see Fig. 1 inset) attached via a connector (see Fig. 1 inset) to the head, the fixation bracket having a top plate (see Fig. 1 inset) and a lateral plate (see Fig. 1 inset) (Figs. 1-5).
Claim 4. Larche et al. disclose wherein the nail has a frustoconical intermediate portion (see Fig. 1 inset) connecting the distal tip body and the head, a longitudinal axis of the intermediate portion being coincident with the longitudinal axis of the distal tip body (Figs. 1-5).
Claim 5. Larche et al. disclose wherein the plurality of screw receiving openings are located along the length of the head (Figs. 1-5).
Claim 6. Larche et al. disclose wherein the top plate has a tool opening (see Fig. 1 inset) coincident with a connector opening (see Fig. 1 inset) in the nail to receive an insertion tool therein (Figs. 1-5).






[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]










Larche et al. fail to disclose the bracket having a plurality of holes having a diameter substantially smaller than the screw receiving openings and sized to accept sutures therein to enable soft tissue to be anchored securely to the bone during use (claim 1), that the lateral plate extends from the top plate at an acute angle back towards the elongated body of the nail (claim 1), that the connector has a first part extending outwardly from the top of the head and coaxially along the longitudinal axis of the head portion and a complementary second part formed in the top plate (claim 1), that one of the first and second parts being a partial annulus and the other of the first and second parts being a complementary extending tip (claim 2), that the connector is a circular dovetailed connection (claim 3), and that the screw receiving openings are offset by 5 degrees from each other (claim 5).
Orbay et al. teach a nail device comprising: a nail (neck 16 and nail portion 14); and a fixation bracket (head portion 12), wherein the bracket has a plurality of holes (suture holes 70, 72, and 74) being sized to be substantially the same size as a diameter of a suture and sized to accept sutures therein to enable soft tissue to be anchored securely to the bone/humerus during use (Figs. 1-4). Such holes would
enable displaced tissue to be repositioned as needed (see para. 0009).
	Massaad teaches a nail device comprising: a nail (see Fig. 1 inset); and a fixation bracket (see Fig. 1 inset) attached to the nail, wherein a dovetailed connector (see Figs. 2C and 3B inset) is provided between a lower surface of a top plate (see Fig. 1 inset) of the fixation bracket and top (see Fig. 1 inset) of a proximal head (see Fig. 1 inset) of the nail to secure the nail head to the fixation bracket (Figs. 1-3B). The dovetailed connector includes a first part (see “Tip” in Fig. 3B inset) extending outwardly from the top of the head and coaxially along the longitudinal axis of the head portion and a complementary second part (see “Annulus" in Fig. 2C inset) formed in the top plate, wherein one of the first and second parts is a partial annulus (see Fig. 2C inset) and the other of the first and second parts is a complementary extending tip (see Fig. 3B inset).







    PNG
    media_image3.png
    639
    657
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the bracket to have a plurality of holes sized to accept sutures therein to enable soft tissue to be anchored securely to the bone during use (claim 1), as suggested by Orbay et al., in order to enable displaced tissue to be repositioned as needed.  In view of such a modification, it is clear that the plurality of holes sized to accept sutures therein would have a diameter substantially smaller than the screw receiving openings (claim 1) as a suture is known to be substantially smaller than a screw. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the lateral plate to extend from the top plate at an acute angle back towards the elongated body of the nail (claim 1), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the connector to have a first part extending outwardly from the top of the head and coaxially along the longitudinal axis of the head portion and a complementary second part formed in the top plate (claim 1) and for one of the first and second parts to be a partial annulus and the other of the first and second parts being a complementary extending tip (claim 2), as suggested by Massaad, as doing so is a simple substitution of one connector for another, both of which are effective in securing a fixation bracket to a nail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the dovetailed connection to be circular (claim 3), since Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a dovetailed connection in a nail device. In re Dailey and Eilers, 149 USPQ 47 (1966). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the screw receiving openings to be offset by 5 degrees from each other (claim 5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Larche et al. (FR 2 948 555 A1) in view of Orbay et al. (US 2006/0189987 A1) and Massaad (FR 2 781 360 A1) as applied to claim 6, and further in view of Shah (US 5,443,466 A).
Larche et al., Orbay et al., and Massaad fail to teach that the nail has a length between 240 mm and 300 mm and the nail is made from a titanium alloy material (claim 7).
Shah teaches that a nail (nail 65) is preferably made from a titanium alloy as such a material has the requisite strength, durability, and compatibility characteristics necessary for an implant for bone (Fig. 1; col. 4, Il. 43-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nail of Larche et al. such that it is made from a titanium alloy material (claim 7), as suggested by Shah, as such a material has the requisite strength, durability, and compatibility characteristics necessary for an implant for bone. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the length of the nail to be between 240 mm and 300 mm (claim 7), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,758,279 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims (claim 1 of the patent includes a limitation reciting that the diameter of the screw receiving openings is 4 mm; this limitation is not present in the application).  Thus, the invention of claims 1-7 of the patent are in effect a species of the generic invention of claims 1-7 of the application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Because claims 1-7 of the application are anticipated by claims 1-7 of the patent, they are not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773